Citation Nr: 1013019	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss from February 1, 2008 
through November 3, 2009.

2.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected bilateral hearing loss, for 
the period beginning November 4, 2009.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1970 to 
April 1974 and January 2002 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Veteran testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in January 2008.  A 
transcript of that hearing is associated with the claims 
file.

This appeal was before the Board in August 2009, at which 
time the undersigned Acting Veterans Law Judge denied the 
Veteran's appeal against the propriety of a reduction from 
10 percent to noncompensable for his service-connected 
bilateral hearing loss, effective February 1, 2008.  The 
reduction was found to be proper.  However, the Board 
remanded the Veteran's claim for increased evaluation for 
service-connected bilateral hearing loss.  

The Veteran underwent a VA audiological examination in 
November 2009, and the RO granted the Veteran a 20 percent 
disability rating, effective November 4, 2009 - the date of 
the examination - on the basis of that examination.  The 
Veteran's case was readjudicated in a January 2010 
Supplemental Statement of the Case in compliance with the 
Board remand order.  Therefore, the Board finds that the AMC 
has fully complied with its remand order, and the Board may 
proceed to adjudicate upon the merits of this case.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  





FINDINGS OF FACT

1.  For the period of February 1, 2008 through November 3, 
2009, the private audiological examinations submitted by the 
Veteran cannot be used to evaluate the Veteran's service-
connected bilateral hearing loss under the Rating Schedule.

2.  In the November 4, 2009 VA audiological examination, the 
Veteran's right ear is shown to manifest a Level VI hearing 
acuity and his left ear is shown to manifest a Level IV 
hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss from February 1, 2008 
through November 3, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected bilateral hearing loss, for the period 
beginning November 4, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

As noted in the prior August 2009 Board remand order, 
preadjudication VCAA notice was provided in January and May 
2008 letters in connection with his claim, which advised the 
Veteran that he needed to submit evidence that his 
disability has worsened, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Those letters also 
informed the Veteran of the information and evidence used to 
determine disability ratings and effective dates.  The 
Veteran was advised, in the May 2008 letter, to submit 
evidence from medical providers, statements from others who 
could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his 
disability.  The letter also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the disability 
has on his employment.  The notice provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask VA to obtain) relevant to establishing 
entitlement to a disability evaluation, as well as the 
relevant rating criteria.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a 
claim for increased rating need not be "veteran specific").  
The case was last adjudicated in a January 2010 Supplemental 
Statement of the Case.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, private 
treatment records, and statements from the Veteran and his 
representative, as well as other laypersons, in support of 
his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2009); and, evaluating 
functional impairment on the basis of lack of usefulness, 
and the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider a 
veteran's medical history in determining the applicability 
of a higher rating for the entire period in which the appeal 
has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 
(1999).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran has appealed the evaluations assigned for his 
service-connected bilateral hearing loss under 38 C.F.R. § 
4.85, Diagnostic Code 6100. 

In cases where the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations will be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 Hertz 
(Hz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels designated from Level 
I for essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to 
the numeric designation level for the ear having the poorer 
ear.

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  38 
C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when 
the average puretone threshold is 30 decibels at 1000 Hz, 
and 70 decibels or more at 2000 Hz, the rating specialist 
will determine the Level designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher Level.  38 C.F.R. § 4.86(b) (2009).

The Board will note that for the period from February 1, 
2008 through November 3, 2009, the Veteran submitted two 
privately conducted audiometric tests from May 2008.  
Unfortunately, the first private examination did not provide 
criteria on which the Veteran could be properly rated, 
including the Maryland CNC test and pure tone audiological 
testing.  The second private audiometric test provided 
Maryland CNC results and average pure tone thresholds for 
the 1, 2, 3 and 4 KHz levels, but did not provide testing 
results from those levels.  A lack of those specific 
testing, as defined in VA regulations, results does not 
allow the Board to adequately assess the Veteran's hearing 
acuity under Table VI and VIa for pure tone threshold 
numeric designation levels.  There exist no commensurate 
tables for evaluating solely on the basis of Maryland CNC 
testing results.  Accordingly, the Board finds that there 
are no adequate results on which to rate the Veteran for the 
period of February 1, 2008 through November 3, 2009, and 
therefore, the Veteran's claim for a compensable rating for 
that period must be denied.  See 38 C.F.R. §§ 4.85(a), (e), 
Diagnostic Code 6100.

In accordance with the Board's August 2009 remand order, the 
Veteran underwent a VA audiometric examination on November 
4, 2009.  On the basis of the results of this examination, 
the Veteran was assigned a 20 percent disability rating for 
his service-connected bilateral hearing loss in a January 
2010 rating decision.  The Veteran appeals that 20 percent 
rating.

In a VA audiological examination dated November 2009, the 
Veteran presented for audiometric testing and exhibited 
puretone thresholds, in decibels, as follows:


1000 Hz
2000 
Hz
3000 Hz
4000 Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
25
70
85
85
66
74
LEFT
25
40
80
80
56
78

The Veteran's results of both ears are not productive of a 
pattern of exceptional hearing loss, and thus, the Board 
will use only Table VI in evaluating the Veteran's ears.  
See 38 C.F.R. § 4.86(a).  The results demonstrate that the 
Veteran exhibited Level VI hearing acuity in the right ear 
and Level IV hearing acuity in the left ear.  See 38 C.F.R. 
§ 4.85.  The foregoing findings are commensurate with no 
more than a 20 percent evaluation according to Table VII.  
Id.  

The Board notes that under Rice v. Shinseki, 22. Vet. App. 
447 (2009), the Board must remand an increased rating issue 
if the Veteran, or the evidence of record, raises the issue 
of unemployability due to service-connected disabilities, as 
inextricably intertwined with the issue of entitlement to 
total disability rated based on individual unemployability 
due to service-connected disabilities (TDIU).  However, in 
this case, the Board will note that in the November 2009 VA 
audiological examination, the Veteran indicated that he 
works part-time as a school bus driver.  He indicated that 
he had trouble hearing children when they spoke to him, but 
that he had made adaptations so that he could continue 
working as a school bus driver.  Thus, the Board finds that 
the Veteran has not alleged and the evidence of record does 
not raise that the Veteran is unemployable due to his 
service-connected bilateral hearing loss, and therefore, the 
appeal need not be remanded in order to adjudicate that 
issue.  See Rice, supra.

In making its determination in this case, the Board is 
cognizant of the holding of Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In that decision, the United States Court 
of Appeals for Veterans Claims (Court) noted that, unlike 
the rating schedule for hearing loss, the extra-schedular 
provisions of 38 C.F.R. § 3.321(b)(1) did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In this regard, the Board is cognizant of the Veteran's 
contentions concerning his difficulty in hearing, and he 
described the functional impact of such in his statements in 
support of his claim as well as during his November 2009 VA 
examination.  He indicated that he has a difficulty hearing 
children, who ride his bus, when they speak to him.  He also 
indicated that his daily activities and quality of life has 
diminished, giving specific examples of being unable to hear 
if there is any noise in the background, having to turn the 
volume of his television up, and having to ask his wife to 
speak louder and repeat.  He also noted that general 
conversation is difficult and that people tell him he is 
speaking too loudly.  He also indicated that he cannot hear 
his cell phone unless he uses speaker mode.  He reported 
these difficulties even when using consistent binaural 
amplification (hearing aids).  A March 2008 statement from a 
former service member who served with and continued to have 
a friendship with the Veteran stated many of the same 
problems that the Veteran stated in his VA examination, 
including being unable to hear in crowded areas, being able 
to hear his cell phone's very loud ringer, being able to 
hear in windy conditions or in places with background noise, 
and that the Veteran would turn up his radio and television 
in order to hear them.  A March 2008 statement from the 
Veteran's brother-in-law reiterated many of the Veteran's 
same contentions, including being unable to hear in the 
outdoors, in crowded areas or at parties, and that he has a 
hard time hearing due to traffic noise when he works as a 
bus and truck driver.  

While the Board has considered this evidence in light of 
Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the 
Board does not find that the Veteran has described 
functional effects that are "exceptional" or not otherwise 
contemplated by the currently assigned 20 percent 
evaluation.  As to both stages of the evaluation process, as 
addressed in this appeal, the Veteran has presented no 
documentation of any interference with employment (such as 
time lost from work or special adaptations that needed to be 
made) as a result of the hearing loss disability.  Rather, 
his description of difficulties with hearing is consistent 
with the staged ratings assigned in this case.  
Consequently, referral for extra-schedular consideration is 
not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Overall, the evidence supports a zero percent evaluation for 
bilateral hearing loss from February 1, 2008 through 
November 3, 2009 and a 20 percent evaluation beginning on 
November 4, 2009.  The Veteran's claim is accordingly 
denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss from February 1, 2008 through November 3, 2009, 
is denied.

An evaluation in excess of 20 percent for service-connected 
bilateral hearing loss, for the period beginning November 4, 
2009, is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


